Citation Nr: 9916752	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-32 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured right distal fibula with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1959 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Albuquerque, 
New Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Service connection for residuals of a fracture of the right 
distal fibula was granted in March 1963 and a noncompensable 
rating was assigned.  A 10 percent evaluation was assigned 
for arthritis of the right ankle from September 1975.  The RO 
granted an increased evaluation to 20 percent in September 
1997.  

A March 1998 rating action confirmed the 20 percent rating 
for residuals of a fractured right distal fibula with 
traumatic arthritis.  That rating decision also denied 
service connection for right knee and back disability and a 
total disability rating for compensation based on individual 
unemployability.  These other matters have not been appealed 
and are not addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The residuals of a fracture of the right distal fibula 
are manifested by traumatic arthritis, widening of the ankle 
mortise and decreased range of motion, with pain.  The ankle 
is not ankylosed and there is no nonunion with loose motion 
or malunion with marked disability.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a fractured right distal fibula with traumatic 
arthritis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262-
5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate the veteran suffered a 
fracture of the right distal fibula without artery or nerve 
involvement in March 1961.  The veteran underwent a VA 
examination in March 1975 which showed enlargement of the 
lateral malleolus of the right ankle with pain to pressure in 
that area.  Range of motion on dorsiflexion was limited by 
20° and plantar flexion was normal.  X-rays revealed mild 
osteoarthritic changes in the medial and lateral side of the 
ankle.  The diagnosis was residuals of fracture, right ankle 
with traumatic arthritis.  

The veteran underwent a VA examination in April 1997.  The 
examiner found that the veteran had a pretty good gait with 
the assistance of crutches.  Without crutches the veteran had 
a markedly antalgic gait planting his foot as a unit and 
taking most of the weight on the outer aspect of the right 
foot.  The veteran was unable to stand on his tiptoes or 
heels of the right foot, or do deep knee bends.  Mild 
swelling was observed on the anterolateral aspect of the 
right ankle.  No evidence of deformity, subluxation, 
instability or nonunion or malunion of fractures was 
observed.  Range of motion was as follows: right side 
dorsiflexion was 5° less than neutral compared to left side 
dorsiflexion which was 5° beyond neutral.  Plantar flexion 
was 30° on the right and 45° on the left.  There was marked 
tenderness on palpation and no crepitus was observed.  Ankle 
x-rays revealed degenerative changes scattered throughout the 
ankle.  There may have been some degree of decrease in joint 
space, although left side x-rays were not available for 
comparison.  Osteophytes were present.  The diagnosis was 
posttraumatic degenerative joint disease.

The veteran underwent a VA examination in June 1977.  At that 
time the veteran reported swelling, stiffness and pain since 
the ankle injury with increased symptoms in cloudy, cold 
weather and increased stiffness in the morning and increased 
swelling in the evening.  The veteran was using a brace and a 
cane at the time and was self-treating with hot soaks.  
Dorsiflexion was limited by 20° and plantar flexion was 
normal.  The diagnosis was residuals of fracture, right ankle 
with traumatic arthritis.  

Outpatient orthopedic records show that in September 1997 the 
veteran exhibited "moderate pain behaviors".  He ambulated 
with an "inconsistent arthralgic pattern".  The assessments 
included fibromyalgia and significant functional overlay on 
little degenerative joint disease.  His sensory changes in 
the lower extremities were not nerve or dermatol in pattern, 
but fit the functional expectations of a lay person.  The 
veteran was examined in October 1997 after a fall, at which 
time his right ankle range of motion was full with minimal 
pain on dorsiflexion.

An October 1997 statement from a former work acquaintance 
indicated that the veteran had pain and instability in his 
right ankle that resulted in his losing his balance and 
falling.  The veteran's son also submitted a statement 
attesting to the veteran having complained of his right ankle 
being unstable and "giving out".  

The veteran underwent a VA examination in November 1997.  The 
pertinent impression was residuals of a fractured ankle with 
a widening of the right mortise.  The examiner opined that 
the widening mortise indicated a strong likelihood of 
anatomic or functional instability as a sequela of the 
original ankle trauma.

The veteran testified at a hearing before the undersigned 
Member of the Board at the RO in March 1999.  His testimony 
was that his right ankle often collapsed and that it swelled 
every day.  The veteran was given an ankle brace to support 
the right ankle.  The only treatment the veteran had received 
for his ankle since the November 1997 VA examination was 
physical therapy, which the veteran stopped on his own 
because he felt it was not beneficial.

The veteran's wife testified that the veteran's ankle became 
painful and swollen after therapy, that it often gave out, 
and that the veteran often lost his balance.

The veteran sought a second opinion from a private physician 
in April 1999.  It was noted that the veteran ambulated with 
Canadian crutches and was able to walk without them also, 
tending to put weight on the ball of the right foot.  The 
physician found mild swelling of the right ankle and foot.  
There was a decreased range of motion of the ankle and foot 
with pain at the extremes of motion, with maximum pain on 
dorsiflexion.  There was diffuse tenderness around the ankle.  
Sensation and motor function appeared intact.  X-rays showed 
mild to moderate osteoarthritic changes.  Joint space was 
fairly well preserved.  Some irregularity was observed in the 
medial and lateral malleolar areas.  The relevant impression 
was osteoarthritis right ankle secondary to injury over 30 
years ago.  The examiner felt that a brace seemed reasonable 
to prevent episodes of the right ankle giving away.  
Arthroscopy was also an option to excise the anterior 
osteophytes.  The examiner stated that the joint was not bad 
enough to warrant fusion.  The Board notes that the veteran 
has waived consideration of this evidence by the RO prior to 
its consideration by the Board.

Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

The disability of the musculoskeletal system is primarily the 
inability due to damage or an infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. § 4.40. (1998).  Functional 
impairment due to pain must also be considered.  38 C.F.R. 
§ 4.59 (1998).  The provisions of 38 C.F.R. § 4.45 and 4.59 
(1998) contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the Ratings Schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.45.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the function is affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a).  That is, he 
has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the appellant is 
required in order to satisfy the duty to assist him mandated 
by 38 U.S.C.A. § 5107(a).

The veteran is service connected for residuals of a fractured 
right distal fibula with traumatic arthritis, currently rated 
as 20 percent disabling under Diagnostic Code 5262-5271.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, a 10 percent 
evaluation is warranted for malunion of the tibia and fibula 
with slight ankle disability.  A 20 percent evaluation is 
warranted for malunion of the tibia and fibula with moderate 
ankle disability.  A 30 percent evaluation is warranted for 
malunion of the tibia and fibula with marked ankle 
disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent 
evaluation is warranted for moderate limitation of ankle 
motion.  A maximum evaluation of 20 percent is warranted for 
marked limitation of ankle motion.  The normal range of ankle 
dorsiflexion is from 0 to 20 degrees, and the normal range of 
ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II (1998).  The Board notes that the veteran's 
currently assigned 20 percent evaluation is the maximum 
available under Diagnostic Code 5271. 

Although the most recent VA examination notes the strong 
likelihood of anatomic or functional instability, there is no 
indication of nonunion or malunion of the fibula.  The 
veteran retains some function of the foot; limitation of 
motion has fluctuated from examination to examination, but 
the degree of ankle dysfunction is more than mild.  On the 
other hand, there is some suggestion in the record that there 
is a degree of functional overlay in his complaints.  The 
exhibited objective symptomatology is less than marked in 
degree and does not nearly approximate a marked level of 
impairment.  Higher ratings could also be assigned for 
ankylosis of the ankle under Diagnostic Code 5270, but the 
record does not reflect that the ankle is ankylosed.  

The Board notes that VA regulations specifically provide that 
disabilities, including those arising from a single disease 
entity, are to be rated separately 38 C.F.R. § 4.25 (1998).  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
United States Court of Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has however, interpreted 38 
U.S.C.A. § 1155 as implicitly containing the concept that the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14 (1998).  See Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In the instant case, the veteran's right ankle disability is 
manifested by limitation of right ankle motion with pain on 
motion.  As noted above, the veteran is currently assigned a 
20 percent evaluation under Diagnostic Code 5262-5271.  The 
symptomatology for Diagnostic Codes 5262 and 5271 are so 
closely related that assignment of separate disability 
evaluations would be in violation of the rule against 
pyramiding.  

The Board notes that the Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In this case, the Board 
is cognizant that the veteran's right ankle range of motion 
is decreased as a result of pain, but the veteran is already 
in receipt of the highest possible schedular rating for 
limitation of ankle motion.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Accordingly, the Board finds no provision upon which to 
assign a rating higher than 20 percent.

Additionally, the Board finds that the RO's decision not to 
refer the claim to the Chief Benefits Director for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) is warranted.  
In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1998).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's right foot disability.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the ankle 
disorder that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured right distal fibula with traumatic 
arthritis is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

